EXHIBIT 99.1 GENESIS ENERGY, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS Page INTRODUCTION TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2010 2 PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 3 PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 4 Notes to Pro Forma Condensed Consolidated Financial Statements 5-6 GENESIS ENERGY, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following Unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2010 and the Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2009 and the nine months ended September 30, 2010 give effect to the acquisition by Genesis Energy, L.P. (“Genesis”) of Valero Unit Investments, L.L.C., Valero Services, Inc., Valero Energy Corporation (“Valero”)’s indirect 50% equity interest in Cameron Highway Oil Pipeline Company (“Cameron Highway”) and the related assumptions and adjustments described in the notes thereto.These statements will be referred to as the Unaudited Pro Forma Statements. Valero’s interest in Cameron Highway was held through two subsidiaries, with Valero CHOPS I, L.P. and Valero CHOPS II, L.P. each holding a 25% interest in Cameron Highway, and Valero CHOPS GP, L.L.C. holding the general partner interest in Valero CHOPS I, L.P. and Valero CHOPS II, L.P.The limited partner interest in Valero CHOPS I, L.P. and Valero CHOPS II, L.P. was held by another Valero wholly-owned subsidiary.On November 23, 2010, Genesis acquired Valero CHOPS I, L.P., Valero CHOPS II, L.P., and Valero CHOPS GP, L.L.C., collectively referred to as the “Acquired Entities”. The balance sheets of the Acquired Entities included, as their only assets, the combined 50% interest in Cameron Highway, reflected using the equity method of accounting. The balance sheets of the Acquired Entities included, as their only liabilities, intercompany balances owed to Valero, which were subject to intercompany debt agreements.The intercompany obligations were created when Valero loaned funds to the Acquired Entities related to funding one-half of the construction cost of the Cameron Highway crude oil pipeline.Those Acquired Entities recorded and paid interest to Valero on the intercompany obligations, using funds from distributions from CHOPS to make those payments.The income statements of the Acquired Entities include such entities’ equity in the earnings of CHOPS and intercompany interest expense charged by Valero.In the transaction between Genesis and Valero, Valero retained the responsibility for the intercompany obligations; therefore, Genesis only acquired the interests in Cameron Highway and assumed no liabilities in the Acquired Entities. The Unaudited Pro Forma Statements are based upon the historical unaudited and audited financial statements of Genesis and Cameron Highway.The ownership interest in Cameron Highway held by the Acquired Entities is presented in these financial statements as an equity method investment and included under the column labeled “Historical 50% Equity Interest in Cameron Highway.”We do not believe presenting additional information about intercompany obligations between the Acquired Entities and Valero in these financial statements provides any meaningful information as the obligations to Valero were not transferred to Genesis. The Unaudited Pro Forma Statements of Genesis should be read in conjunction with the audited consolidated financial statements and notes thereto included in Genesis’ Annual Report on Form 10-K for the year ended December 31, 2009, the unaudited consolidated financial statements and notes thereto included in Genesis’ Quarterly Report on Form 10-Q for the nine months ended September 30, 2010, and the audited and unaudited financial statements of Cameron Highway included in this current report on Form 8-K/A. The Unaudited Pro Forma Statements were prepared assuming that the acquisition by Genesis of the 50% equity interest in Cameron Highway was consummated as of September 30, 2010 for the Unaudited Pro Forma Condensed Consolidated Balance Sheet, and as of January 1 of each period presented for the Unaudited Pro Forma Condensed Consolidated Statements of Operations.The Unaudited Pro Forma Statements have been prepared based upon assumptions deemed appropriate by Genesis and may not be indicative of actual results. These Unaudited Pro Forma Statements do not include the effects of the capital restructuring transaction that was completed by Genesis in December 2010. - 1 - GENESIS ENERGY, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2010 (In thousands) Historical Genesis Historical 50% Equity Interest in Cameron Highway Pro Forma Adjustments Pro Forma Genesis ASSETS CURRENT ASSETS: Cash and cash equivalents $ $
